        


Exhibit 10.1


SEPARATION AGREEMENT
BY AND AMONG
BIG LOTS, INC., BIG LOTS STORES, INC.
AND
DAVID J. CAMPISI


This Separation Agreement (this “Agreement”), by and among Big Lots, Inc.
(“BLI”), Big Lots Stores, Inc. (“Big Lots”) and their affiliates, predecessors,
successors, subsidiaries and other related companies (collectively, the
“Company”) and David J. Campisi (the “Executive”), collectively, the “Parties,”
is effective as of April [16], 2018 (the “Employment Termination Date”).


W I T N E S S E T H T H A T


WHEREAS, the Executive has been employed as the Company’s Chief Executive
Officer and President and has been a member of the Board of Directors of BLI
(the “Board”) since May 3, 2013;


WHEREAS, the Executive and the Company are parties to that certain Executive
Employment Agreement, effective as of March 17, 2015, governing the terms and
conditions of the Executive’s employment with the Company (the “Prior
Agreement”);


WHEREAS, on April [16], 2018, the Executive notified the Board that he intended
to retire as Chief Executive Officer and President and resign from the Board,
effective as of April 16, 2018, to focus on his health; and


WHEREAS, the Board acknowledges that the Executive intends to pursue additional
community-based activities during his retirement;


NOW, THEREFORE, it is hereby agreed as follows:


1.Separation. Effective as of the Employment Termination Date, the Executive
hereby retires as Chief Executive Officer and President of the Company and
resigns from all other positions the Executive then holds as an officer,
employee or member of the boards of directors of the Company, including as a
member of the Board. The Company will not object to the Executive continuing to
be a member of the Columbus Partnership through December 31, 2018; provided
that, if the Columbus Partnership invites the new Chief Executive Officer of the
Company to join the Columbus Partnership as a member, the Executive will take
all actions necessary or desirable to facilitate the appointment of the new
Chief Executive Officer of the Company as a member of the Columbus Partnership.
For all purposes of this Agreement, the Prior Agreement and all of the Company’s
compensation and benefit plans (including the Big Lots 2012 Long-Term Incentive
Plan, as amended and restated effective May 29, 2014, or any successors thereto
(and any awards issued thereunder) (the “2012 LTIP”), and the Big Lots 2006
Bonus Plan, as amended (the “Bonus Plan”)), the Executive’s retirement on the
Employment Termination Date shall be treated as a termination by mutual
agreement by the Company and the Executive as of the Employment Termination
Date, and the Executive shall not be entitled to any




    



--------------------------------------------------------------------------------





enhanced or additional benefits in connection with such termination, other than
as expressly set forth in this Agreement, and, to the extent the benefits to
which the Executive is entitled under this Agreement exceed those set forth in
either of the 2012 LTIP and Bonus Plan in connection with a termination by
mutual agreement, the Executive shall be entitled to the benefits under this
Agreement.


2.Separation Benefits. Other than with respect to Section 2(a) below, subject to
the Executive’s execution no less than 21 days after the Employment Termination
Date and the expiration of the applicable 7 calendar-day revocation period with
respect to the release agreement attached hereto as Exhibit A (such release
agreement, the “Release,” and the date upon which such revocation expires being
referred to hereinafter as the “Release Effective Date”):


a.    The Executive’s current salary and benefits shall continue through the
Employment Termination Date, and the Company shall, no later than the Company’s
first regularly scheduled payroll date for similarly situated employees that
occurs on or after the Employment Termination Date, in a lump sum (i) pay for
any paid time off accrued through the Employment Termination Date, and (ii)
reimburse the Executive for all expenses paid or incurred by the Executive for
which the Executive is entitled to reimbursement by the Company that remain
outstanding as of the Employment Termination Date. The Executive’s participation
in the Company’s Savings Plan and the Supplemental Savings Plan shall be
governed by the terms of those plans and any applicable deferral election made
by the Executive thereunder; it being understood that any unvested Company
contributions to the Savings Plan and the Supplemental Savings Plan shall be
forfeited as of the Employment Termination Date.


b.    The Company shall pay the Executive $2,300,000 in cash, representing 200%
of the Executive’s then current base salary rate, payable in equal consecutive
regular payroll installments over a 24 month period commencing on the Company’s
first regularly scheduled payroll date for similarly situated employees that
occurs after the Release Effective Date and in any event no later than the 45th
day following the Employment Termination Date.


c.    The Company shall pay the Executive a pro rata portion (based on the
number of days employed during fiscal year 2018 through and including the
Employment Termination Date divided by the total number of calendar days in
fiscal year 2018) of the annual bonus that the Executive would have been
eligible to receive, if any, under the Bonus Plan, for fiscal year 2018 had the
Executive’s termination not occurred at all; provided that the Company’s
performance is such that a bonus would otherwise have been earned under the
Bonus Plan (as determined by the Compensation Committee of the Board (the
“Committee”) at the end of fiscal year 2018 in accordance with the Bonus Plan,
in a manner consistent with annual bonuses for other members of the Company’s
Executive Leadership Team), and the pro rata portion of such bonus, if any, will
be paid on the date the bonus would otherwise have been paid under the Bonus
Plan (which shall be the same payment date as such fiscal year 2018 bonuses are
paid to other members of the Company’s Executive Leadership Team under the Bonus
Plan).


d.    The Company shall pay $40,000, in a lump sum, as a payment toward
outplacement assistance or personal counseling services, payable on an after-tax
basis on the


2
    



--------------------------------------------------------------------------------





Company’s first regularly scheduled payroll date for similarly situated
employees that occurs after the Release Effective Date and in any event no later
than the 45th day following the Employment Termination Date.


e.    The Executive shall be entitled to purchase his current automobile
provided by the Company by paying to the Company the wholesale value of such
automobile as of the Employment Termination Date; provided that the Executive
completes such purchase within 60 days of the Employment Termination Date.


f.    The Company shall reimburse the Executive for reasonable attorneys’ fees
incurred in connection with the termination of employment up to an amount of
$25,000, which reimbursement shall be paid in a lump sum on the Company’s first
regularly scheduled payroll date for similarly situated employees that occurs
after the Release Effective Date and in any event no later than the 45th day
following the Employment Termination Date.


g.    The Executive shall be entitled to elect to continue medical,
hospitalization and dental coverage under the Company’s group medical,
hospitalization and dental benefit plans in effect for similarly situated active
senior level employees of the Company under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), or equivalent benefits for up
to 104 weeks following the Employment Termination Date, at the sole expense of
the Company on an after-tax basis. After such 104-week period, the Executive
will be eligible for regular medical, hospitalization and dental benefits at his
own expense. All other provisions of the Executive’s COBRA coverage (including,
without limitation, any applicable co-payments, deductibles and other
out-of-pocket expenses) other than as relating to premium payments which shall
be borne exclusively by the Company during the 104 week period will be in
accordance with the applicable plan in effect for similarly situated active
senior level employees of the Company.


h.    With respect to the Executive’s unvested time-vesting restricted stock
units (“RSUs”), 23,358 RSUs shall vest as of the Release Effective Date,
representing the sum of 50% of the Executive’s unvested RSU grant made in fiscal
year 2016 plus 50% of the Executive’s unvested RSU grant made in fiscal year
2017. With respect to the Executive’s unvested performance-vesting restricted
stock units (“PSUs”), the Executive’s target number of PSUs shall be adjusted to
be the sum of 50% of the Executive’s target PSU grant made in fiscal year 2016
plus 50% of the Executive’s target PSU grant made in fiscal year 2017, amounting
to 72,514 PSUs (the “Target PSUs”). The Target PSUs shall vest on the basis of
the Company’s performance, where the Executive shall be entitled to earn as
little as 0% and as much as 150% of the Target PSUs, with performance with
respect to each performance period of each of those grants being determined by
the Committee at the end of the applicable performance period (i.e., in or
before March 2019 for the PSU grant made in fiscal year 2016 and in or before
March 2020 for the PSU grant made in fiscal year 2017) in accordance with the
applicable long-term incentive plan, in a manner consistent with PSUs granted to
other members of the Company’s Executive Leadership Team; provided that the
Company’s performance is such that the PSUs would otherwise have been earned
under the applicable long-term incentive plan. Notwithstanding the foregoing,
the original payment dates of the Executive’s RSUs and PSUs shall not be
accelerated in violation of Section 409A of the Code. For the avoidance of
doubt,


3
    



--------------------------------------------------------------------------------





any RSUs or PSUs held by the Executive and not vested as of the Employment
Termination Date and not accelerated hereunder shall be forfeited, and any stock
options held by the Executive as of the Employment Termination Date shall be
governed by the terms of the applicable long-term incentive plan.


3.Restrictive Covenants; Indemnification; Arbitration.


a.    Restrictive Covenants. The Parties acknowledge and agree that the
provisions of Sections 7(a) (Confidential Information), 7(b) (Company
Developments), 7(c) (Return of Company Property) (except as agreed to with the
Company), 7(d) (Covenant Not to Compete), 7(e) (Covenant Not to Interfere), 7(f)
(Post-Termination Cooperation), 7(g) (Non-Disparagement), 7(h) (Notice of
Subsequent Employment) and 7(i) (Remedies) of the Prior Agreement shall remain
in full force and effect in accordance with the terms thereof and shall survive
the termination of the Executive’s employment. In addition, the Parties agree
that, prior to the Company issuing any press release or other written
communication to the public, in either case regarding the Executive’s
termination of employment, the Company shall consult with the Executive and, in
good faith, (i) provide to the Executive a draft of such proposed press release
or communication prior to its anticipated issuance and (ii) consider revisions
requested by the Executive.


b.    Executive Protections. Nothing in this Agreement or otherwise limits the
Executive’s ability to communicate directly with and provide information,
including documents, not otherwise protected from disclosure by any applicable
law or privilege to the Securities and Exchange Commission (the “SEC”) or any
other federal, state or local governmental agency or commission (“Government
Agency”) regarding possible legal violations, without disclosure to the Company.
The Company may not retaliate against the Executive for any of these activities,
and nothing in this Agreement or otherwise requires the Executive to waive any
monetary award or other payment that the Executive might become entitled to from
the SEC or any other Government Agency.


c.    Defend Trade Secrets. Pursuant to Section 7 of the Defend Trade Secrets
Act of 2016 (which added 18 U.S.C. § 1833(b)), the Executive acknowledges that
he shall not have criminal or civil liability under any federal or state trade
secret law for the disclosure of a trade secret that (i) is made (A) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney and (B) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. In addition, and without limiting the preceding sentence, if the
Executive files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, the Executive may disclose the trade secret to the
Executive’s attorney and may use the trade secret information in the court
proceeding, if the Executive (X) files any document containing the trade secret
under seal and (Y) does not disclose the trade secret, except pursuant to court
order. Nothing in this Agreement is intended to conflict with 18 U.S.C. §
1833(b) or create liability for disclosures of trade secrets that are expressly
allowed by such section.




4
    



--------------------------------------------------------------------------------





d.    Indemnification. The Parties acknowledge and agree that the provisions of
Section 10 (Indemnification and Insurance) of the Prior Agreement and that
certain indemnification agreement by and between the Executive and the Company
referenced therein shall each remain in full force and effect in accordance with
their respective terms and shall survive the termination of the Executive’s
employment.


e.    Arbitration. The Parties acknowledge and agree that Section 11
(Arbitration) of the Prior Agreement shall remain in full force and effect in
accordance with the terms thereof and shall be deemed to apply to this Agreement
in addition to the matters set forth therein.


4.General Provisions.


a.    Representation of Executive. The Executive represents and warrants that
the Executive is an experienced senior executive knowledgeable about the matters
(and their effect) within the purview of this Agreement and the Release and is
not under any contractual or legal restraint that prevents or prohibits the
Executive from entering into this Agreement or Release or performing the duties
and obligations described in this Agreement or the Release. Without limiting the
effectiveness of the foregoing, the Executive acknowledges that (i) the Company
hereby advises him of his right to consult with an attorney prior to signing
this Agreement and the Release; (ii) he has received the advice of his attorney
prior to signing this Agreement and the Release and has carefully read and fully
understands all of the provisions of this Agreement and the Release; and (iii)
he is entering into this Agreement, as well as the Release, knowingly, freely
and voluntarily in exchange for good and valuable consideration to which he
would not be entitled in the absence of signing this Agreement and the Release.


b.    Modification or Waiver; Entire Agreement. No provision of this Agreement
may be modified or waived except in a document signed by the Executive and the
person designated by the Board. This Agreement contains the entire agreement of
the parties with respect to the subject matter hereof, and except as otherwise
set forth herein, supersedes all prior agreements, promises, covenants,
arrangements, communications, representations and warranties between them,
whether written or oral, with respect to the subject matter hereof, including
the Prior Agreement.


c.    Governing Law; Severability. This Agreement is intended to be performed in
accordance with, and only to the extent permitted by, all applicable laws,
ordinances, rules and regulations. If any provision of this Agreement, or the
application of any provision of this Agreement to any person or circumstance,
is, for any reason and to any extent, held invalid or unenforceable, such
invalidity and unenforceability will not affect the remaining provisions of this
Agreement in its application to other persons or circumstances, all of which
will be enforced to the greatest extent permitted by law; and the Parties agree
that any invalid or unenforceable provision may and will be reformed and applied
(i) as provided in Section 16 of the Prior Agreement, with respect to the
matters specifically contemplated in Section 7 of the Prior Agreement (as
incorporated into this Agreement) and (ii) with respect to other matters, (x) to
the extent needed to avoid that invalidity or unenforceability and (y) in a
manner that is as similar as possible to the Parties’ intent (as described in
this Agreement) and preserves the essential economic substance and effect of
this Agreement. The validity, construction and interpretation of


5
    



--------------------------------------------------------------------------------





this Agreement and the rights and duties of the Parties will be governed by the
laws of the State of Ohio, without reference to the Ohio choice of law rules.


d.    No Waiver. Except as otherwise provided in Section 11(e) of the Prior
Agreement (as incorporated into this Agreement), failure to insist upon strict
compliance with any term of this Agreement will not be considered a waiver of
any such term or any other term of this Agreement.


e.    Withholding. All payments made to or on behalf of the Executive under this
Agreement will be reduced by any amount that the Company is required by law to
withhold in advance payment of the Executive’s federal, state and local income,
wage and employment tax liability.


f.    Survival. The Parties agree that the covenants and promises set forth in
this Agreement will survive the termination of this Agreement and continue in
full force and effect after this Agreement terminates to the extent that their
performance is required to occur after this Agreement terminates.


g.    Notices. Any notice permitted or required to be given under this Agreement
must be given in writing and delivered in person or by registered, U.S. mail,
return receipt requested, postage prepaid; or through Federal Express, UPS, DHL
or any other reputable professional delivery service that maintains a
confirmation of delivery system. Any delivery must be (i) in the case of notices
to the Company, addressed to the Company’s General Counsel at the Company’s
then-current corporate offices and (ii) in the case of notices to the Executive,
addressed to the Executive’s last mailing address contained in the Executive’s
personnel file. Any notice permitted or required to be given under this
Agreement will be deemed to have been given and will be effective on the date it
is delivered.


h.    Miscellaneous.


i.    The Executive may not assign any right or interest to, or in, any payments
payable under this Agreement until they have become due from the Company;
provided, however, that this prohibition does not preclude the Executive from
designating in writing one or more beneficiaries to receive any amount that may
be payable after the Executive’s death and does not preclude the legal
representative of the Executive’s estate from assigning any right under this
Agreement to the person or persons entitled to it.


ii.    This Agreement will be binding upon and will inure to the benefit of the
Executive, the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, legatees and assigns
and the Company and its successors, subsidiaries and other related companies,
including entities that become related entities after the Release Effective
Date.


iii.    The headings in this Agreement are inserted for convenience of reference
only and will not be a part of or control or affect the meaning of any provision
of the Agreement.




6
    



--------------------------------------------------------------------------------





iv.    Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation”.


i.    Successors to Company. This Agreement may and will be assigned or
transferred to, and will be binding upon and will inure to the benefit of, any
successor of the Company, including any entity that is a party to a Change in
Control, as defined in the Prior Agreement, and any successor will be
substituted for the Company under the terms of this Agreement. As used in this
Agreement, the term “successor” means any person, firm, corporation or business
entity which at any time, whether by merger, purchase or otherwise, acquires all
or essentially all of the assets of the business of the Company. Notwithstanding
any assignment, the Company will remain, with any successor, jointly and
severally liable for all its obligations under this Agreement.


j.    Section 409A.


i.        It is the intention of the Company that the provisions of this
Agreement comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) in a manner that does not impose additional taxes, interest
or penalties upon the Executive pursuant to Section 409A of the Code, and all
provisions of this Agreement will be construed and interpreted in a manner
consistent with Section 409A of the Code and this Section 4(j).


ii.        Neither the Executive nor any of the Executive’s creditors or
beneficiaries shall have the right to subject any deferred compensation (within
the meaning of Section 409A of the Code) payable under this Agreement or under
any other plan, policy, arrangement or agreement of or with the Company (this
Agreement and such other plans, policies, arrangements and agreements, the
“Company Plans”) to any anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment or garnishment. Except as permitted under
Section 409A of the Code, any deferred compensation (within the meaning of
Section 409A) payable to the Executive or for the Executive’s benefit under any
Company Plan may not be reduced by, or offset against, any amount owed by the
Executive to the Company.


iii.    If, at the time of the Executive’s separation from service (within the
meaning of Section 409A of the Code), (i) the Executive shall be a specified
employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by the Company from time to time) and (ii)
the Company shall make a good faith determination that an amount payable under a
Company Plan constitutes deferred compensation (within the meaning of Section
409A of the Code) the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A of the Code in order to avoid
taxes or penalties under Section 409A of the Code, then the Company shall not
pay such amount on the otherwise scheduled payment date but shall instead
accumulate such amount and pay it, without interest, on the first business day
after such six-month period.


iv.        Notwithstanding any contrary provision herein, the Executive’s right
to any payment under this Agreement shall be treated as the right to a series of
separate


7
    



--------------------------------------------------------------------------------





payments, as defined under Treas. Reg. Section 1.409A-2(b)(2). The Executive
shall have no right to designate the date of any payment hereunder.


v.        All reimbursements and in-kind benefits provided under this Agreement
that constitute deferred compensation within the meaning of Section 409A of the
Code shall be made or provided in accordance with the requirements of Section
409A of the Code, including, without limitation, that (i) in no event shall
reimbursements by the Company under this Agreement be made later than the end of
the calendar year next following the calendar year in which the applicable fees
and expenses were incurred, provided, that the Executive shall have submitted an
invoice for such fees and expenses at least 10 days before the end of the
calendar year next following the calendar year in which such fees and expenses
were incurred; (ii) the amount of in-kind benefits that the Company is obligated
to pay or provide in any given calendar year (other than medical reimbursements
described in Treas. Reg. § 1.409A­3(i)(1)(iv)(B)) shall not affect the in­kind
benefits that the Company is obligated to pay or provide in any other calendar
year; (iii) the Executive’s right to have the Company pay or provide such
reimbursements and in-kind benefits may not be liquidated or exchanged for any
other benefit; and (iv) in no event shall the Company’s obligations to make such
reimbursements or to provide such in-kind benefits apply later than the
Executive’s remaining lifetime (or if longer, through the 20th anniversary of
the Employment Termination Date).


vi.        Notwithstanding any provision of this Agreement or any Company Plan
to the contrary, in light of the uncertainty with respect to the proper
application of Section 409A of the Code, the Company reserves the right to make
amendments to any Company Plan as the Company deems necessary or desirable to
avoid the imposition of taxes or penalties under Section 409A of the Code. In
any case, the Executive shall be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on the Executive or
for the Executive’s account in connection with any Company Plan (including any
taxes and penalties under Section 409A), and the Company shall not have any
obligation to indemnify or otherwise hold the Executive harmless from any or all
of such taxes or penalties.




[Remainder of page intentionally left blank.]


8
    



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Parties have duly executed and delivered this Agreement,
which includes an arbitration provision, and consists of 9 pages.


BIG LOTS, INC.


By: ________________________________


Signed:


BIG LOTS STORES, INC.


By: ________________________________


Signed:




David J. Campisi


By: _________________________________








9
    



--------------------------------------------------------------------------------


        


ATTACHMENT A


Release


This Release (this “Release”) is entered into by David J. Campisi (the
“Executive”) in favor of BIG LOTS, INC. (“BLI”), BIG LOTS STORES, INC. (“Big
Lots”) and their affiliates, predecessors, successors, subsidiaries and other
related companies (collectively, the “Company”) and the other Releasees set
forth below.


Background


A.    The Executive has been employed by the Company pursuant to the Executive
Employment Agreement between the Executive and the Company dated as of March 17,
2015 (the “Employment Agreement”);


B.     The Executive’s employment with the Company and the Employment Agreement
have terminated, or are being terminated in connection with the execution and
delivery of this Release; and


C.    In exchange for good and valuable consideration with respect to such
termination (the “Severance”) the Executive is executing and delivering to the
Company this Release that is not revoked by the Executive.


Statement of Agreement


In consideration of, and as a condition to, the Executive’s right to receive the
Severance, the Executive agrees as set forth below.


Section 1. Definitions. Capitalized terms used herein without definition have
the meanings ascribed to such terms in the Employment Agreement.


Section 2. Release of Claims. The Executive, on behalf of himself and the
Executive’s heirs, executors, administrators, successors and assigns, forever
releases (a) the Company, (b) each of the affiliates and predecessors and
successors of the Company, (c) each of the current and former owners, officers
and directors (and individuals in other equivalent positions) of the Company and
(d) each of the employees, attorneys, agents and insurers of the Company
(collectively, “Releasees”) from any and all claims, including those relating to
(i) the Executive’s employment with the Company and/or the termination of such
employment, (ii) the Employment Agreement and/or the termination of the
Employment Agreement and/or (iii) the Executive’s status as, or relationship or
dealings with any Releasee in the Executive’s capacity as, a stockholder,
officer or director (or in other equivalent positions) of the Company arising in
whole or in part from events occurring prior to the date of execution of this
Release that the Executive now has or may have or that the Executive may
hereafter have of any nature whatsoever, be they common law or statutory, legal
or equitable, in contract or tort (each such claim, a “Released Claim”),
including but not limited to claims under any employment agreement,


A-1
    



--------------------------------------------------------------------------------





the internal policies and procedures of the Company, the Age Discrimination in
Employment Act, as amended, Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, the Americans With Disabilities Act, the Equal Pay Act, the
Family and Medical Leave Act, the Employee Retirement Income Security Act,
and/or any other state, federal, local or municipal statute, regulation, rule or
order that relates to the Executive’s employment. The Executive hereby waives
all rights to assert a claim for relief available under all applicable laws,
including but not limited to relief in the form of attorney fees, damages,
reinstatement, back pay, or injunctive relief. Excluded from this Release are
any claims that cannot be released or waived by law, including but not limited
to any right to file a charge with or participate in an investigation conducted
by certain government agencies. The Executive acknowledges and agrees, however,
that he is releasing and waiving his right to any monetary recovery should any
government agency pursue any claims on his behalf that arose prior to the
effective date of this Release. The Executive hereby represents that he has not
assigned, or otherwise transferred any right, title or interest in any Released
Claims to any other Person.
    
Section 3. Review of Release by Executive.


(a) The Executive is hereby advised to consult with an attorney before executing
this Release.
    
(b) The Executive has been given at least 21 calendar days after receipt of this
Release (the “Consideration Period”), if the Executive so desires, to consider
this Release before signing it. If the Executive signs this Release, the date on
which the Executive signs this Release will be the “Execution Date.” If not
signed by the Executive and returned to the Company so that it is received no
later than the end of the Consideration Period, this Release will not be valid.
In the event the Executive executes and returns this Release prior to the end of
the Consideration Period, the Executive acknowledges that the Executive’s
decision to do so was voluntary and that the Executive had the opportunity to
consider this Release for the entire Consideration Period.


(c) The Company and the Executive agree that this Release will not become
effective until 7 calendar days after the Execution Date and that the Executive
may, within 7 calendar days after the Execution Date, revoke this Release in its
entirety by written notice to the Company. If written notice of revocation is
not received by the Company by the 8th calendar day after the execution of this
Release by the Executive, this Release will become effective and enforceable on
that day.


Section 4. Miscellaneous. This Release shall be governed and construed in
accordance with the laws of the State of Ohio, without regard to conflict of law
provisions. This Release shall bind the respective heirs, executors,
administrators, successors and assigns of the Executive.


[Remainder of page intentionally left blank.]


A-2



--------------------------------------------------------------------------------









The Executive represents and agrees that Executive has fully read and
understands the meaning of this Release, has had the opportunity to consult with
legal counsel of Executive’s choosing, and is voluntarily entering into this
Release with the intention of giving up all claims against the Company and other
Releasees.










IN WITNESS WHEREOF, the Executive has executed this Release on the Execution
Date set forth below.




Executive:




                                                
Name: David J. Campisi
                        
Execution Date:                








A-3

